Exhibit 10.3

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the Grant Date set
forth in the Notice of Grant (as defined below), by and between Domtar
Corporation, a Delaware corporation (the “Company”), and the participant whose
name appears in the Notice of Grant (the “Participant”).

1. Grant of Restricted Stock Units. The Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units (the “Restricted Stock Units”) specified in the Domtar
Corporation 2007 Omnibus Incentive Plan Restricted Stock Unit Grant Notice
delivered by the Company to the Participant (the “Notice of Grant”). Except as
otherwise provided in Section 2(c), this Agreement is subordinate to, and the
terms and conditions of the Restricted Stock Units granted hereunder are subject
to, the terms and conditions of the Domtar Corporation 2007 Omnibus Incentive
Plan (the “Plan”), which are incorporated by reference herein. If there is any
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall govern. Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan. The Restricted Stock Units shall
be considered Service Awards under the Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, if at all, on the vesting date set forth in the
Notice of Grant (the “Vesting Date”), subject to the continued employment of the
Participant by the Company or any Subsidiary thereof through such date.

(b) Termination of Employment.

(i) Death or Disability. If the Participant’s employment is terminated due to
death or Disability prior to the Vesting Date, 100% of the Restricted Stock
Units shall become fully vested and nonforfeitable and shall be paid as provided
in Section 3.

(ii) Retirement. If the Participant’s employment is terminated due to
Retirement, the Participant shall be entitled to receive, and such Restricted
Stock Units shall be deemed vested to the extent of, the number of shares of
Stock that would have been payable had the Participant’s Service continued until
the Vesting Date, multiplied by a fraction, the numerator of which is the number
of days elapsed from the Grant Date through the date of the Participant’s
Retirement and the denominator of which is the number of days from the Grant
Date to the Vesting Date, and the remainder of each Restricted Stock Unit shall
be forfeited and canceled as of the date of such Retirement.



--------------------------------------------------------------------------------

(iii) Any Other Reason. If the Participant’s employment is terminated prior to
the Vesting Date for any reason other than death, Disability or Retirement, all
Restricted Stock Units shall immediately be forfeited and canceled effective as
of the date of the Participant’s termination.

(c) Change in Control with respect to Specified Units. For purposes of this
Agreement, and notwithstanding anything in the Plan to the contrary, with
respect to any Specified Units (as hereinafter defined), (i) Change in Control
shall not have the meaning set forth in the Plan, but, for purposes of this
Agreement, shall mean (x) a Corporate Event in which (A) the shareholders of the
Company receive solely cash, non-voting securities or any combination of cash
and non-voting securities in exchange for their Stock or (B) the stockholders of
the Company immediately prior to such Corporate Event do not hold, directly or
indirectly, at least 25% of the Voting Power of the surviving, resulting or
acquiring corporation or (y) the direct or indirect acquisition by any person
(within the meaning of Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), including any group (within the meaning of
Rule 13d-5(b) under the Exchange Act), but excluding any of the Company, any
Subsidiary or any employee benefit plan sponsored or maintained by the Company
or any Subsidiary, of “beneficial ownership” (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company representing 75% or more of
the combined Voting Power of the Company’s securities and (ii) in the event of a
Change in Control (as defined in this Section 2(c)) then all of the unvested
Restricted Stock Units shall immediately vest and be settled as provided in
Section 3 upon the Change in Control. No other Change in Control (as defined in
the Plan) shall trigger any settlement of Specified Units.

For purposes of this Agreement, “Specified Units” shall mean Restricted Stock
Units that are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including Restricted Stock Units granted to any
Participant who is on the Grant Date or will in any fiscal year of the Company
prior to the fiscal year of the Company prior to the Vesting Date become
eligible for Retirement.

(d) Change in Control with respect to Non-Specified Units. In the event of a
Change in Control (as defined in the Plan), then the Restricted Stock Units
other than Specified Units shall vest or continue as set forth in the Plan.

(e) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
vesting with respect to any Restricted Stock Units under this Agreement, at such
times and upon such terms and conditions as the Committee shall determine.

3. Settlement of Restricted Stock Units. Subject to Section 7(d), the Company
shall deliver to the Participant one share of Stock in settlement of each
outstanding Restricted Stock Unit that has vested as provided in Section 2 on
the first to occur of (i)

 

2



--------------------------------------------------------------------------------

the Vesting Date, (ii) in the event of a Termination of Service due to death,
Disability or Retirement, January 31 of the year following the Participant’s
Termination of Service or, if payment is required to be delayed past such date
pursuant to Section 409A of the the Code because the Participant is deemed to be
a “specified employee” within the meaning of Section 409A(a)(2)(B)(1) of the
Code and the regulations thereunder, on the first business day following the
six-month anniversary of the Participant’s Termination of Service, or as soon
thereafter as practicable (but no later than December 31 of such year),
(iii) with respect to Restricted Stock Units other than Specified Units, upon a
Change in Control (as defined in the Plan) in which the Restricted Stock Units
do not continue, and (iv) with respect to Specified Units, upon a Change in
Control (as defined in Section 2(c)), in each case by either (A) issuing one or
more stock certificates evidencing the Stock to the Participant, (B) registering
the issuance of the Stock in the name of the Participant through a book entry
credit in the records of the Company’s transfer agent or (C) in the event of
settlement upon a Change in Control, a cash payment equal to the Change in
Control Price multiplied by the number of vested Restricted Stock Units. No
fractional shares of stock shall be issued in respect of Restricted Stock Units.
Fractional Restricted Stock Units shall be settled through a cash payment equal
to the Fair Market Value of the Stock on the settlement date.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Stock acquired upon
vesting of the Restricted Stock Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares and
Participant may not sell the shares of Stock if the Company determines that such
sale would not be in material compliance with such laws and regulations.

5. Participant’s Rights with Respect to the Restricted Stock Units.

(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including without
limitation by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Stock are
issued to the Participant in respect thereof.

 

3



--------------------------------------------------------------------------------

(c) Dividend Equivalents. The Participant shall be credited with Dividend
Equivalents in the form of additional Restricted Stock Units when cash dividends
are paid on the Stock. Such Dividend Equivalents shall be computed by dividing:
(i) the amount obtained by multiplying the amount of the dividend declared and
paid for each share of Stock by the number of Restricted Stock Units held by the
Participant on the record date, by (ii) the Fair Market Value of the Stock on
the dividend payment date for such dividend, with fractions computed to four
decimal places. Such additional Restricted Stock Units shall vest and be settled
in the same manner as the Restricted Stock Units to which they relate.

6. Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Board to reflect any
extraordinary dividend, stock dividend, stock split or share combination or any
recapitalization, business combination, merger, consolidation, spin-off,
exchange of shares, liquidation or dissolution of the Company or other similar
transaction affecting the Stock in such manner as it determines in its sole
discretion.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.

(c) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.

(d) Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all amounts paid to the Participant in cash (whether under the Plan
or otherwise) any amount of taxes required by law to be withheld in respect of
settlement of

 

4



--------------------------------------------------------------------------------

the Restricted Stock Units under the Plan as may be necessary in the opinion of
the Employer to satisfy tax withholding required under the laws of any country,
state, province, city or other jurisdiction, including but not limited to income
taxes, capital gains taxes, transfer taxes, and social security contributions
that are required by law to be withheld. The Company may require the recipient
of the shares of Stock to remit to the Company an amount in cash sufficient to
satisfy the amount of taxes required to be withheld as a condition to the
issuance of such shares. The Committee may, in its discretion, require the
Participant, or permit the Participant to elect, subject to such conditions as
the Committee shall impose, to meet such obligations by having the Company
withhold or sell the least number of whole shares of Stock having a Fair Market
Value sufficient to satisfy all or part of the amount required to be withheld.
The Company may defer issuance of Stock until such requirements are satisfied.

(e) Forfeiture for Financial Reporting Misconduct. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company
with any financial reporting requirement under the securities laws, and if the
Participant knowingly or grossly negligently engaged in the misconduct or
knowingly or grossly negligently failed to prevent the misconduct as determined
by the Committee, or if the Participant is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, then
the Participant shall forfeit and disgorge to the Company (i) any Restricted
Stock Units granted or vested and all gains earned or accrued due to the sale of
any Stock received in respect of the Restricted Stock Units during the 12-month
period following the filing of the financial document embodying such financial
reporting requirement and (ii) any Restricted Stock Units that vested based on
the materially non- complying financial reporting.

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participants in the Plan is voluntary;
(d) that the value of the Restricted Stock Units is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; and (e) that the future value of the
Stock is unknown and cannot be predicted with certainty.

(h) Employee Data Privacy. By entering into this Agreement and accepting the
Restricted Stock Units evidenced hereby, the Participant: (a) authorizes the
Company and

 

5



--------------------------------------------------------------------------------

the Participant’s employer, if difference, any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waives any data privacy rights the Participant may have with
respect to such information; and (c) authorizes the Company and its agents to
store and transmit such information in electronic form.

(i) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.

(j) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

6